                       2:19-cv-02069-CSB # 12     Page 1 of 3
                                                                                         E-FILED
                                                                Friday, 26 July, 2019 10:41:25 AM
                                                                    Clerk, U.S. District Court, ILCD

                                   IN THE
                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF ILLINOIS
                             URBANA DIVISION
______________________________________________________________________________

REBECCA MINICK                            )
                                          )
      Petitioner,                         )
                                          )
                  v.                      )     No. 19-2069
                                          )
MICHAEL WILLIAMS, Director,               )
  Probation Office of Champaign County,   )     The Honorable
                                          )     Colin S. Bruce,
      Respondent.                         )     Judge Presiding.
______________________________________________________________________________

       TO THE CLERK OF THE UNITED STATES DISTRICT COURT

      Pursuant to Rule 5 of the Rules Governing Section 2254 Cases in the United

States District Courts, the following Exhibits A through G are being filed in support

of respondent=s Answer in the above-captioned matter:

      Exhibit A:   Brief and argument for defendant-appellant in People v. Minick,
                   No. 4-17-0071;

      Exhibit B:   Brief and argument for plaintiff-appellee in People v. Minick,
                   No. 4-17-0071;

      Exhibit C:   Reply brief and argument for defendant-appellant in People v.
                   Minick, No. 4-17-0071;

      Exhibit D:   People v. Minick, 2018 IL App (4th) 170071-U;

      Exhibit E:   PLA in People v. Minick, No. 123463;

      Exhibit F:   Order denying PLA in People v. Minick, No. 123463, 108 N.E.3d
                   884 (Ill. 2018) (Table); and

      Exhibit G:   Common law record and report of proceedings in People v.
                   Minick, No. 13 CF 1995.
                2:19-cv-02069-CSB # 12   Page 2 of 3




July 26, 2019                       KWAME RAOUL
                                    Attorney General of Illinois

                              By:   s/ Garson Fischer
                                    GARSON FISCHER, Bar # 6286165
                                    Assistant Attorney General
                                    100 West Randolph Street, 12th Floor
                                    Chicago, Illinois 60601-3218
                                    TELEPHONE: (312) 814-2566
                                    FAX: (312) 814-2253
                                    E-MAIL: gfischer@atg.state.il.us
                      2:19-cv-02069-CSB # 12     Page 3 of 3




                         CERTIFICATE OF SERVICE

       I hereby certify that on July 26, 2019, I electronically filed respondent=s
Index to State Court Exhibits with the Clerk of the United States District Court
for the Central District of Illinois, Urbana Division, using the CM/ECF system,
which provided service to the following registered user, counsel for petitioner:

Richard Dvorak
Dvorak Law Offices, LLC
6262 Kingery Highway, Suite 305
Willowbrook, Illinois 60527
Richard.dvorak@civilrightsdefenders.com

                                            s/ Garson Fischer
                                            GARSON FISCHER, Bar # 6286165
                                            Assistant Attorney General
                                            100 West Randolph Street, 12th Floor
                                            Chicago, Illinois 60601-3218
                                            TELEPHONE: (312) 814-2566
                                            FAX: (312) 814-2253
                                            E-MAIL: gfischer@atg.state.il.us
